Citation Nr: 0517862	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left hip disability 
claimed as secondary to a service connected bilateral foot 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1974.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, dated in June 2003, which denied service connection 
for a disability of the left hip.  

The veteran presented testimony at a Travel Board hearing 
held at the RO before the undersigned Veterans Law Judge in 
March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The veteran maintains that service connection is warranted 
for a left hip disability.  He primarily contends that he 
sustained a left hip fracture secondary to his service-
connected foot disorder, characterized as bilateral 
hammertoes with claw foot deformity, which is currently 
assigned a 50 percent evaluation.  At this point, additional 
evidentiary development is required prior to adjudication of 
this claim on the merits.

In October 2002, the veteran filed his service connection 
claim for a left hip disability, claimed as due to a service 
connected bilateral foot condition.  He asserted that in July 
2002 he stumbled and tripped when his feet gave way, causing 
him to fall on his left side.  Private medical records dated 
in July 2002 reflect that the veteran sustained a left hip 
fracture and underwent left hip surgery.  

A May 2003 VA examination report reflects that in March 2003 
the veteran underwent total hip prosthesis.  The report 
indicates that the veteran continued thereafter having 
problems with pain, loss of motion, and difficulty 
ambulating.  A diagnosis of status post fracture of the left 
hip with partial prosthesis done last year (2002) and total 
hip prosthesis this year (2003) was made.  There was no 
opinion provided as to any connection between the service-
connected foot disability and the left hip fracture sustained 
in 2002, nor was the claims folder reviewed at that time.  In 
September 2004, the veteran underwent a third hip procedure, 
closed reduction of the left hip due to a dislocated 
prosthesis.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2004).  Judicial precedent 
requires a two-step analysis to determine whether the 
evidence is sufficient to establish proximate cause.  See 
Reiber v. Brown, 7 Vet. App. at 516 (1995).  The Board must 
first determine whether the service-connected disability 
caused the accident (in Reiber, whether there was competent 
evidence that an unstable service-connected ankle had caused 
a fall, for which lay testimony was sufficient), and then 
whether the accident caused the injury (in Reiber, whether 
the fall had caused the back injury, which was said to be a 
medical determination) for which secondary service connection 
was claimed.  See Reiber, 7 Vet. App. at 515.  

The case law makes it clear that, with regard to a claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995).  

The Board notes that the duty to assist a claimant includes 
obtaining pertinent treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004). In this case, as 
explained herein, a VA examination, to include a medical 
opinion as to nexus, is necessary in this case.  In addition, 
the Board notes that, while the veteran's VA records current 
through December 2004 are on file; his records dated from 
January 2005 forward are not, and will be requested.  In 
addition, the veteran will be requested to identify any 
additional private medical treatment for the left hip that he 
has received since the September 2004 surgery, and any such 
records will be obtained for the file.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to identify all 
non-VA health care providers that have treated 
him for his left hip disability since September 
2004.  The RO should obtain records from each 
health care provider he identifies, if not 
already in the claims file.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO is requested to obtain the veteran's 
VA medical records to include any hospitalization 
summaries dated from January 2005 forward.

3.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded an examination of the left hip, to 
include observation of the condition of his feet.  
The claims file, to include a copy of this 
Remand, must be made available to, and be 
reviewed by, the examiner in connection with the 
examination.  All necessary studies and/or tests 
should be conducted.  The examination report 
should include a detailed account of all 
pathology found to be present. 

The examiner is requested to review all pertinent 
medical treatment and examination records in the 
veteran's claims file, and to provide an opinion 
as to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of probability) 
that the veteran's left hip disorder was 
proximately caused by his service-connected 
bilateral foot disability, characterized as 
bilateral hammertoes with claw foot deformity, 
currently assigned a 50 percent evaluation, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability).  
The rationale for any opinion and all clinical 
findings should be reported in detail.

NOTE:  The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

4.  After completion of the above, the RO should 
readjudicate the appellant's claim.   If the 
determination remains adverse, the veteran should 
be furnished a supplemental statement of the 
case, which fully sets forth the controlling law 
and regulations pertinent to this appeal, to 
include 38 C.F.R. § 3.310.  The requisite period 
of time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


